Exhibit 10.1

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT

 

By and Among

 

EQT MIDSTREAM PARTNERS, LP

 

EQT MIDSTREAM SERVICES, LLC

 

EQUITRANS INVESTMENTS, LLC

 

EQUITRANS, L.P.

 

EQUITRANS SERVICES, LLC

 

EQT MIDSTREAM INVESTMENTS, LLC

 

EQT INVESTMENTS HOLDINGS, LLC

 

ET BLUE GRASS, LLC

 

And

 

EQT CORPORATION

 

 

Dated as of July 2, 2012

 

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement, dated as of July 2, 2012
(this “Agreement”), is by and among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), EQT Midstream Services, LLC, a Delaware
limited liability company (the “General Partner”), EQT Midstream Investments,
LLC, a Delaware limited liability company (“Midstream Investments”), Equitrans
Investments, LLC, a Delaware limited liability company (the “OLLC”), Equitrans,
L.P., a Pennsylvania limited partnership (“Equitrans”), Equitrans Services, LLC,
a Delaware limited liability company (“Equitrans GP”), EQT Investments Holdings,
LLC, a Delaware limited liability company (“Investments Holdings”), ET Blue
Grass, LLC, a Delaware limited liability company (“Blue Grass”), and EQT
Corporation, a Pennsylvania corporation (“EQT”).  The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.” Capitalized terms used herein shall have the meanings assigned to
such terms in Article I.

 

RECITALS

 

WHEREAS, the General Partner and Midstream Investments have formed the
Partnership, pursuant to the Delaware Revised Uniform Limited Partnership Act
(the “Delaware LP Act”), for the purpose of engaging in any business activity
that is approved by the General Partner and that lawfully may be conducted by a
limited partnership organized pursuant to the Delaware LP Act.

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

1.               Investments Holdings formed the General Partner under the terms
of the Delaware Limited Liability Company Act (the “Delaware LLC Act”) and
contributed $1,000 for all of the membership interests in the General Partner.

 

2.               Investments Holdings formed Midstream Investments under the
terms of the Delaware LLC Act and contributed $1,000 for all of the membership
interests in Midstream Investments.

 

3.               The General Partner and Midstream Investments formed the
Partnership under the terms of the Delaware LP Act and contributed $20 and $980,
respectively, in exchange for a 2.0% general partner interest and a 98.0%
limited partner interest, respectively, in the Partnership.

 

4.               The Partnership formed OLLC under the terms of the Delaware LLC
Act and contributed $1,000 for all of the membership interests in OLLC.

 

5.               OLLC formed Equitrans GP under the terms of the Delaware LLC
Act and contributed $1,000 for all of the membership interests in Equitrans GP.

 

1

--------------------------------------------------------------------------------


 

6.               EQT contributed to Equitrans $135,681,874 in cash and Blue
Grass contributed to Equitrans $3,836,763 in cash, which Equitrans will use to
retire its intercompany indebtedness.

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
hereunder:

 

1.               EQT will contribute its 97.25% limited partner interest in
Equitrans to Investments Holdings, and Investments Holdings will contribute a
3.0073% limited partner interest in Equitrans to the General Partner (the “GP
Limited Partner Interest”) and a 94.2427% limited partner interest in Equitrans
to Midstream Investments (the “LP Limited Partner Interest”).

 

2.               Blue Grass will distribute its 2.75% general partner interest
in Equitrans to Investments Holdings, and Investments Holdings will contribute a
0.0850% general partner interest in Equitrans to the General Partner (the “GP
General Partner Interest” and, together with the GP Limited Partner Interest,
the “GP Contribution Interest”) and a 2.6650% general partner interest in
Equitrans to Midstream Investments (the “LP General Partner Interest” and,
together with the LP Limited Partner Interest, the “LP Contribution Interest”).

 

3.               Equitrans will distribute its trade and other accounts
receivable from affiliates and third-parties (the “Equitrans Accounts
Receivable”) to the General Partner and to Midstream Investments pro rata in
accordance with their ownership interests in Equitrans and each of the General
Partner and Midstream Investments will distribute all of the Equitrans Accounts
Receivable owned by it to Investments Holdings.

 

4.               The General Partner will contribute the GP Contribution
Interest to the Partnership in exchange for (i) 707,744 general partner units in
the Partnership representing a continuation of its 2.0% general partner interest
in the Partnership, (ii) the Incentive Distribution Rights in the Partnership
and (iii) the right to receive a cash distribution from the Partnership in the
amount of approximately $6.0 million.

 

5.               The Partnership will contribute the GP General Partner Interest
to OLLC, and OLLC will contribute the GP General Partner Interest to Equitrans
GP.

 

6.               Midstream Investments will contribute the LP Contribution
Interest to the Partnership in exchange for (i) 17,339,718 Subordinated Units
representing a 49.0% ownership interest in the Partnership, (ii) 2,964,718
Common Units representing an 8.38% ownership interest in the Partnership,
(iii) the right to receive a cash distribution from the Partnership in the
amount of approximately $189.4 million and (iv) the right to receive the
Deferred Issuance and Distribution.

 

7.               The Partnership will contribute the LP General Partner Interest
to OLLC, and OLLC will contribute the LP General Partner Interest to Equitrans
GP.

 

8.               The Partnership will contribute the LP Limited Partner Interest
and the GP Limited Partner Interest to OLLC.

 

2

--------------------------------------------------------------------------------


 

9.               The Partnership will redeem the initial interests of the
General Partner and Midstream Investments and will refund the General Partner’s
initial contribution of $20, Midstream Investments’ initial contribution of
$980, as well as any interest or other profit that may have resulted from the
investment or other use of such initial capital contributions to the General
Partner and Midstream Investments, respectively, in proportion to such initial
contribution.

 

10.         The agreements of limited partnership and the limited liability
company agreements of the aforementioned entities will be amended and restated
to the extent necessary to reflect the applicable matters set forth above and
contained in this Agreement.

 

WHEREAS, the members or partners of the Parties have taken all partnership and
limited liability company action, as the case may be, required to approve the
transactions contemplated by this Agreement.

 

WHEREAS, at the Effective Time, the public, through the Underwriters, will
purchase from the Partnership for $262,500,000 in cash, less the amount of
$17,062,500 payable to the Underwriters after taking into account the
Underwriters’ discount of 5.9% and the Structuring Fee payable to Citigroup
Global Markets Inc. and Barclays Capital Inc., 12,500,000 Common Units owned by
the Partnership on such date (representing a 35.32% limited partner interest in
the Partnership).

 

WHEREAS, at the Effective Time, the Partnership will pay (i) the Structuring Fee
to Citigroup Global Markets Inc. and Barclays Capital Inc. and (ii) the
transaction expenses, estimated to be approximately $4,000,000.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Blue Grass” has the meaning assigned to such term in the preamble.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

“Deferred Issuance and Distribution” has the meaning assigned to such term in
the Partnership Agreement.

 

“Delaware LP Act” has the meaning assigned to such term in the recitals.

 

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

 

“Effective Time” means immediately prior to the closing of the initial public
offering pursuant to the Underwriting Agreement.

 

“EQT” has the meaning assigned to such term in the preamble.

 

“Equitrans” has the meaning assigned to such term in the preamble.

 

“Equitrans Accounts Receivable” has the meaning assigned to such term in the
recitals.

 

“Equitrans GP” has the meaning assigned to such term in the recitals.

 

“General Partner” has the meaning assigned to such term in the preamble.

 

“GP Contribution Interest” has the meaning assigned to such term in the
recitals.

 

“GP General Partner Interest” has the meaning assigned to such term in the
recitals.

 

“GP Limited Partner Interest” has the meaning assigned to such term in the
recitals.

 

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

 

“Investments Holdings” has the meaning assigned to such term in the preamble.

 

“LP Contribution Interest” has the meaning assigned to such term in the
recitals.

 

“LP General Partner Interest” has the meaning assigned to such term in the
recitals.

 

“LP Limited Partner Interest” has the meaning assigned to such term in the
recitals.

 

“Midstream Investments” has the meaning assigned to such term in the preamble.

 

“OLLC” has the meaning assigned to such term in the preamble.

 

“Option Closing Date” has the meaning assigned to such term in the Partnership
Agreement.

 

“Option Period” shall mean the period from the date hereof through July 26,
2012.

 

“Over-Allotment Option” has the meaning assigned to such term in the Partnership
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Party” and “Parties” has the meaning assigned to such term in the preamble.

 

“Partnership” has the meaning assigned to such term in the preamble.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of EQT Midstream Partners, LP dated as of July 2, 2012.

 

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-179487), as amended and effective at the
Effective Time.

 

“Structuring Fee” means a fee equal to 0.6% of the gross proceeds of the sale of
Common Units pursuant to the Underwriting Agreement, including pursuant to any
exercise of the Over-Allotment Option.

 

“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.

 

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

 

“Underwriters” means those underwriters listed in the Underwriting Agreement.

 

“Underwriting Agreement” means that certain Underwriting Agreement between
Citigroup Global Markets Inc. and Barclays Capital Inc., as representatives of
the Underwriters, the General Partner, the Partnership, OLLC and EQT dated as of
June 26, 2012.

 

ARTICLE II
CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

 

The following shall be completed immediately following the Effective Time in the
order set forth herein:

 

Section 2.1            Contribution by EQT of its 97.25% Limited Partner
Interest in Equitrans to Investments Holdings.  EQT hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to Investments
Holdings, its successors and its assigns, for its and their own use forever, all
right, title and interest in and to its 97.25% limited partner interest in
Equitrans as a capital contribution, in exchange for the continuation of its
100% ownership interest in Investments Holdings, and Investments Holdings hereby
accepts the 97.25% limited partner interest.

 

Section 2.2            Contribution by Investments Holdings of 3.0073% out of
its 97.25% Limited Partner Interest in Equitrans to the General Partner. 
Investments Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the General Partner, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to the GP Limited Partner Interest in exchange for the continuation of its 100%
ownership interest in the General Partner, and the General Partner hereby
accepts the GP Limited Partner Interest.

 

5

--------------------------------------------------------------------------------


 

Section 2.3            Contribution by Investments Holdings of the remaining
94.2427% Limited Partner Interest in Equitrans to Midstream Investments. 
Investments Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Midstream Investments, its successors and
its assigns, for its and their own use forever, all right, title and interest in
and to the LP Limited Partner Interest in exchange for the continuation of its
100% ownership interest in Midstream Investments, and Midstream Investments
hereby accepts the LP Limited Partner Interest.

 

Section 2.4            Conveyance by Blue Grass of its 2.75% General Partner
Interest in Equitrans to Investments Holdings.  Blue Grass hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
Investments Holdings, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to its 2.75% general partner
interest in Equitrans, and Investments Holdings hereby accepts the 2.75% general
partner interest.

 

Section 2.5            Contribution by Investments Holdings of 0.0850% out of
its 2.75% General Partner Interest in Equitrans to the General Partner. 
Investments Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the General Partner, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to the GP General Partner Interest as an additional capital contribution in
exchange for the continuation of its 100% ownership interest in the General
Partner, and the General Partner hereby accepts such GP General Partner
Interest.

 

Section 2.6            Contribution by Investments Holdings of the remaining
2.6650% General Partner Interest in Equitrans to Midstream Investments. 
Investments Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Midstream Investments, its successors and
its assigns, for its and their own use forever, all right, title and interest in
and to the LP General Partner Interest as an additional capital contribution in
exchange for the continuation of its 100% ownership interest in Midstream
Investments, and Midstream Investments hereby accepts such LP General Partner
Interest.

 

Section 2.7            Conveyance by Equitrans of the Equitrans Accounts
Receivable to the General Partner and Midstream Investments.  Equitrans hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to (i) the General Partner, its successors and assigns, for its and
their own use forever, all right, title and interest in and to 3.0923% of the
Equitrans Accounts Receivable and (ii) Midstream Investments, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the remaining 96.9077% of the Equitrans Accounts Receivable and each of the
General Partner, and Midstream Investments hereby accepts its portion of the
Equitrans Accounts Receivable.

 

Section 2.8            Conveyance by the General Partner of the Equitrans
Accounts Receivable to Investments Holdings.  The General Partner hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
Investments Holdings, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to its 3.0923% of the Equitrans
Accounts Receivable, and Investments Holdings hereby accepts the 3.0923% of the
Equitrans Accounts Receivable.

 

6

--------------------------------------------------------------------------------


 

Section 2.9            Conveyance by Midstream Investments of the Equitrans
Accounts Receivable to Investments Holdings.  Midstream Investments hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to Investments Holdings, its successors and its assigns, for its and
their own use forever, all right, title and interest in and to its 96.9077% of
the Equitrans Accounts Receivable, and Investments Holdings hereby accepts the
96.9077% of the Equitrans Accounts Receivable.

 

Section 2.10         Contribution by the General Partner of the GP Contribution
Interest to the Partnership.  The General Partner hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to the GP Contribution Interest as a
capital contribution in exchange for (i) 707,744 general partner units
representing a continuation of its 2.0% general partner interest in the
Partnership, (ii) the issuance of the Incentive Distribution Rights, and
(iii) the right to receive a cash distribution from the Partnership in the
amount of approximately $6.0 million in part as a reimbursement for certain
capital expenditures incurred with respect to the assets of Equitrans pursuant
to Treasury Regulation Section 1.707-4(d), and the Partnership hereby accepts
such GP Contribution Interest as a contribution to the capital of the
Partnership.

 

Section 2.11         Contribution by the Partnership of the GP General Partner
Interest to OLLC.  The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the OLLC, its successors
and its assigns, for its and their own use forever, all right, title and
interest in and to the GP General Partner Interest as a capital contribution in
exchange for the continuation of its 100% ownership interest in the OLLC, and
OLLC hereby accepts such GP General Partner Interest.

 

Section 2.12         Contribution by the OLLC of the GP General Partner Interest
to Equitrans GP.  OLLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Equitrans GP, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to the GP General Partner Interest as a capital contribution in exchange for the
continuation of its 100% ownership interest in Equitrans GP, and Equitrans GP
hereby accepts such GP General Partner Interest.

 

Section 2.13         Contribution by Midstream Investments of the LP
Contribution Interest to the Partnership.  Midstream Investments hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
the Partnership, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to the LP Contribution Interest,
as a capital contribution, in exchange for (i) 17,339,718 Subordinated Units
representing a 49.00% limited partner interest in the Partnership,
(ii) 2,964,718 Common Units representing an 8.38% limited partner interest in
the Partnership, (iii) the right to receive a cash distribution from the
Partnership in the amount of approximately $189.4 million in part as a
reimbursement for certain capital expenditures incurred with respect to the
assets of Equitrans pursuant to Treasury Regulation Section 1.707-4(d) and
(iv) the right to receive the Deferred Issuance and Distribution.  The
Partnership hereby accepts such LP Contribution Interest as a contribution to
the capital of the Partnership.

 

7

--------------------------------------------------------------------------------


 

Section 2.14         Contribution by the Partnership of the LP General Partner
Interest to the OLLC.  The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the OLLC, its successors
and its assigns, for its and their own use forever, all right, title and
interest in and to the LP General Partner Interest as a capital contribution in
exchange for the continuation of its 100% ownership interest in the OLLC, and
the OLLC hereby accepts such LP General Partner Interest.

 

Section 2.15         Contribution by OLLC of the LP General Partner Interest to
Equitrans GP.  OLLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Equitrans GP, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to the LP General Partner Interest as a capital contribution in exchange for the
continuation of its 100% ownership interest in Equitrans GP, and Equitrans GP
hereby accepts such LP General Partner Interest.

 

Section 2.16         Contribution by the Partnership of the LP Limited Partner
Interest and the GP Limited Partner Interest to OLLC.  The Partnership hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the OLLC, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to the LP Limited Partner Interest
and the GP Limited Partner Interest as a capital contribution in exchange for
the continuation of its 100% ownership interest in the OLLC, and the OLLC hereby
accepts such LP Limited Partner Interest and such GP Limited Partner Interest.

 

Section 2.17         Underwriters’ Cash Contribution.  The Parties acknowledge
that the Underwriters have, pursuant to the Underwriting Agreement, made a
capital contribution to the Partnership of approximately $262,500,000 in cash
($245,437,500 net to the Partnership after the underwriting discount of
$15,487,500 and the Structuring Fee payable to Citigroup Global Markets Inc. and
Barclays Capital Inc.) in exchange for the issuance by the Partnership to the
Underwriters of 12,500,000 Common Units, representing a 35.32% limited partner
interest in the Partnership.

 

Section 2.18         Payment of the Structuring Fee.  The Partnership agrees to
pay Citigroup Global Markets Inc. and Barclays Capital Inc. the applicable
Structuring Fee.

 

Section 2.19         Payment of Transaction Costs.  The Parties acknowledge the
payment by the Partnership of transaction expenses in the amount of
approximately $4,000,000.

 

Section 2.20         Redemption of the General Partner’s and Midstream
Investments’ Initial Interests.  For and in consideration of the payment by the
Partnership of $20 to the General Partner and $980 to Midstream Investments as a
refund of their respective initial contribution to the Partnership, along with
2.0% and 98.0%, respectively, of any interest or profit that resulted from the
investment or other use of such capital contribution, the Partnership hereby
redeems all of the initial interests of the General Partner and Midstream
Investments.

 

ARTICLE III
ADDITIONAL TRANSACTIONS

 

Section 3.1            Purchase of Additional Common Units.  If the
Over-Allotment Option is exercised in whole or in part, the Underwriters will
contribute additional cash to the

 

8

--------------------------------------------------------------------------------


 

Partnership in exchange for up to an additional 1,875,000 Common Units on the
basis of the initial public offering price per Common Unit set forth in the
Registration Statement less the amount of underwriting discounts and applicable
Structuring Fee, and the Partnership shall make a cash distribution to Midstream
Investments pursuant to Section 2.13 hereof equal to the amount contributed by
the Underwriters to the Partnership on each such Option Closing Date.

 

Section 3.2            Issuance of Additional Common Units.  Upon the expiration
of the Option Period, the Partnership will issue to Midstream Investments a
number of additional Common Units that is equal to the excess, if any, of
(x) 1,875,000 over (y) the aggregate number of Common Units, if any, actually
purchased by and issued to the Underwriters pursuant to each exercise of the
Over-Allotment Option.

 

ARTICLE IV
FURTHER ASSURANCES

 

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

 

ARTICLE V
EFFECTIVE TIME

 

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with
Article VI, without further action by any Party hereto.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1            Order of Completion of Transactions.  The transactions
provided for in Article II and Article III of this Agreement shall be completed
immediately following the Effective Time in the following order:  first, the
transactions provided for in Article II shall be completed in the order set
forth therein; and second, following the completion of the transactions provided
for in Article II, the transactions provided for in Article III, if they occur,
shall be completed.

 

Section 6.2            Headings; References; Interpretation.  All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this

 

9

--------------------------------------------------------------------------------


 

Agreement as a whole, including, without limitation, all Schedules and Exhibits
attached hereto, and not to any particular provision of this Agreement.  All
references herein to Articles, Sections, Schedules and Exhibits shall, unless
the context requires a different construction, be deemed to be references to the
Articles and Sections of this Agreement and the Schedules and Exhibits attached
hereto, and all such Schedules and Exhibits attached hereto are hereby
incorporated herein and made a part hereof for all purposes.  All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa.  The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

 

Section 6.3            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

 

Section 6.4            No Third Party Rights.  The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

 

Section 6.5            Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all signatory Parties had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

Section 6.6            Choice of Law.  This Agreement shall be subject to and
governed by the laws of the Commonwealth of Pennsylvania.  Each Party hereby
submits to the jurisdiction of the state and federal courts in the Commonwealth
of Pennsylvania and to venue in the state and federal courts in Allegheny
County, Pennsylvania.

 

Section 6.7            Severability.  If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement.  Instead, this Agreement shall be construed as if it did not contain
the particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

Section 6.8            Amendment or Modification.  This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties. 
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 6.9            Integration.  This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to the subject matter of this
Agreement and such instruments.  This Agreement and such instruments contain the
entire understanding of the Parties with respect to the subject matter hereof
and thereof.  No understanding, representation, promise or agreement, whether
oral or written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

 

Section 6.10         Deed; Bill of Sale; Assignment.  To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

 

EQT MIDSTREAM PARTNERS, LP

 

 

 

 

By:

EQT Midstream Services, LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

Name: Philip P. Conti 

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

EQT MIDSTREAM SERVICES, LLC

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

Name: Philip P. Conti 

 

 

Title: Senior Vice President and Chief Financial Officer 

 

 

 

 

 

 

 

 

 

EQUITRANS INVESTMENTS, LLC

 

 

 

 

 

By:

EQT Midstream Partners, LP,

 

 

its sole member

 

 

 

 

 

By:

EQT Midstream Services, LLC,

 

 

its general partner

 

 

 

 

 

  By:

/s/ Philip P. Conti

 

 

Name: Philip P. Conti 

 

 

Title: Senior Vice President and Chief Financial Officer 

 

 

 

 

 

 

 

 

 

EQUITRANS SERVICES, LLC

 

 

 

 

 

By:

Equitrans Investments, LLC

 

 

its sole member

 

 

 

 

 

By:

EQT Midstream Partners, LP,

 

 

its sole member

 

 

 

 

  By:

 

EQT Midstream Services, LLC,

 

 

 

its general partner

 

 

 

 

 

  By:

/s/ Philip P. Conti

 

 

Name: Philip P. Conti 

 

 

Title: Senior Vice President and Chief Financial Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

EQUITRANS, L.P.

 

 

 

 

 

By:

ET Blue Grass, LLC

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Randall L. Crawford

 

 

Name: Randall L. Crawford

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

EQT MIDSTREAM INVESTMENTS, LLC

 

 

 

 

 

By:

EQT Investments Holdings, LLC

 

 

its sole member

 

 

 

 

 

By:

/s/ Joshua Miller

 

 

Name: Joshua Miller

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

EQT CORPORATION

 

 

 

 

 

By:

/s/ David L. Porges

 

 

Name: David L. Porges 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

EQT INVESTMENTS HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Joshua Miller

 

 

Name: Joshua Miller

 

 

Title: Vice President 

 

 

 

 

 

 

 

 

 

ET BLUE GRASS, LLC

 

 

 

 

 

By:

/s/ Randall L. Crawford

 

 

Name: Randall L. Crawford

 

 

Title: Executive Vice President

 

Signature Page to Contribution, Conveyance and Assumption Agreement

 

--------------------------------------------------------------------------------